REVERSED and REMANDED; and Opinion Filed May 19, 2015.




                                                  S
                                     Court of Appeals
                                                       In The


                              Fifth District of Texas at Dallas
                                              No. 05-14-00469-CV

                               IN THE INTEREST OF: D.T.S., A CHILD

                           On Appeal from the 254th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. DF-03-1889-R

                                   MEMORANDUM OPINION 1
                                 Before Justices Bridges, Lang, and Schenck
                                         Opinion by Justice Schenck
          Edwin Sorenson (Father) appeals a trial court’s “revised rendition” modifying his child-

support obligation, urging that the trial court erred in declining to reduce his child-support

obligation. In a previous opinion, we concluded section 154.132 of the Texas Family Code

controlled the subject matter and agreed with Father that he was entitled to an offset of $1,078 in

social-security benefits D.T.S. receives against his child-support obligation of $925. See In re

D.T.S., a Child, No. 05-12-00110-CV, 2013 WL 4082302 (Tex. App.—Dallas Aug. 13, 2013)

(mem. op). We then reversed the trial court’s judgment and remanded the cause for further

proceedings. Id. On remand, Father filed a motion requesting the trial court to apply the $1,078

in social-security benefits against his child-support obligation of $925 in accordance with this

Court’s opinion. Mother did not respond or make any motion of her own to request an increase in

Father’s child-support obligation. After two hearings at which neither party offered additional
   1
       Because all issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.
evidence, the trial court again increased Father’s child-support obligation to $1,867.75 and

ordered that amount be offset by $1,078 in social-security benefits, leaving a balance of $785.75.

This “revised rendition” is inconsistent with this Court’s opinion and judgment of August 13,

2013. Therefore, we conclude the trial court did not have the authority to enter this order. TEX.

FAM. CODE § 156.004 (providing Texas Rules of Civil Procedure apply to suit for modification);

TEX. R. CIV. P. 67, 301; Phillips v. Bramlett, 407 S.W.3d 229, 234 (Tex. 2013) (authority of trial

court limited by appellate court mandate and judgment on remand). We sustain Father’s issue.

       We reverse the trial court’s judgment and remand this cause for further proceedings

consistent with this opinion and this Court’s opinion of August 13, 2013.




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE

140469F.P05




                                               –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF: D.T.S., A CHILD                  On Appeal from the 254th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00469-CV                                   Trial Court Cause No. DF-03-1889-R.
                                                     Opinion delivered by Justice Schenck.
                                                     Justices Bridges and Lang participating.

    In accordance with this Court’s opinion of this date, the order of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings.

       It is ORDERED that appellant EDWIN SORENSEN recover his costs of this appeal
from appellee BARBARA SORENSEN.


Judgment entered this 19th day of May, 2015.




                                               –3–